Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/29/2021, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter

Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: Park teaches the microelectronic device however does not teach the further limitation wherein the controller is configured to measure an amount of electrical charge of the capacitor in a current time slot, predict an available current of a next time slot based on an output current of the converter and the measured amount of electrical charge of the capacitor in the current time slot, and determined a consumed current of a load system of the next slot to match the predicted available current. At least this further limitation is not taught or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Ma (US 20200110614) teaches Ma teaches a microelectronic device, comprising: a photovoltaic module (paragraph 0052) configured to convert a light energy into an electric energy;
 a converter  (see DC/DC conversion paragraph 0052 further see Fig. 4) configured to convert a voltage output (paragraph 0060) from the photovoltaic module into a predetermined voltage; a capacitor (C2) configured to store an electric energy transferred from the converter; and a controller (paragraph 0129) configured to measure (see stored energy sensing, see power sensing unit, see Fig. 4, Fig. 10) an amount of electrical charge of the capacitor (see feature extraction module paragraph 0154) in a current time slot (time of measurement, see time levels paragraph 0146), however does not teach predict an available current of a next time slot based on an output current of the converter and the measured amount of electrical charge of the capacitor in the current time slot, and determine a consumed current of a load system of the next time slot to match the predicted available current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836